DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	The amendments filed May 10, 2022 have been entered. Claim 9 was amended. Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 9-19 are under consideration in this office action.

Withdrawal of Rejections

3.	The following rejections have been withdrawn in view of applicants amendments:
	a) The rejection of claims 9 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Konst et al;
b) The rejection of claims 9-13 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Hernandez-Mireles et al., and 
c) The rejection of claims 9, 15 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Stuetz et al., as evidenced by Najafpour et al.



Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al., (WO 2019070885 published April 11, 2019 published Oct.2017 in view of Hernandez-Mireles et al., (Energy Procedia 63 (2014 ) 7954 – 7958).
 
The claims are drawn to a method of increasing carbon shuttling in an algae cultivation medium, comprising: adding an amine additive and a biomimetic catalyst to the algae cultivation medium.
Rodriguez et al, teach Spirulina is commercially available and/or artificially cultivated. Fresh Spirulina and/or dry Spirulina may be used, with fresh Spirulina being preferable in some embodiments since fresh Spirulina is enriched in nutrients of Spirulina [para. 0055].  Spirulina may be cultivated by any known method used in the cultivation of blue-green algae and, for example, viable Spirulina can be inoculated in a culture medium in a concentration of 20 to 500 mg/L based on the weight of the algal dry biomass, and then cultivated. A light source used in the cultivation may be sunlight or artificial light. During the cultivation, an amount of carbonate ions in the solution can be increased by appropriately blowing a carbon dioxide gas or an air [para 55]. 
 The method also includes blending the aqueous solution before performing the disruption of the aqueous solution [0014] . In some embodiments, a method for nano-encapsulation and/or microencapsulation of terpenes, lipids, sterols, antioxidants, cannabinoids and/or other hydrophobic compounds includes receiving distilled water and one or more Cannabis extract materials. An aqueous solution, including the raised-pH water and Spirulina, is prepared such that the aqueous solution has about 3% weight Spirulina per volume. In some such implementations, the Cannabis extract material includes the wax, and the wax has about 3% THC [para. 13]. The Cannabis extract material and the disrupted Spirulina solution are combined, in a ratio of about 1:1, to form an intermediate mixture. The intermediate mixture is sonicated to form a first mixture including encapsulated Cannabis extract material [para. 15].  The material can subsequently be combined with a solvent to form a liquid finished product, which, for example, can be a solution or a suspension [para. 15].  In some embodiments, the polar solvent is altered before, during and/or after mechanical disruption of the material via addition of compounds, e.g., citric acid, acetic acid, trehalose, various polymeric gums, amino acids such a glutamate, glycerol, ethylenediarninetetraacetic acid ("EDTA") [para. 113].  EDTA is a tertiary amino additive, thereby teaching instant claims 9, 12 and 15. pH-modification of the aqueous solution may be carried out by pH modifying compounds citric acid, acetic acid, amino acids such as glutamate, glycine, ascorbic acid, sodium hydroxide, tartaric acid, malic acid, fumaric acid, and lactic acid [para. 90].  Rodriguez et al., teach amino acid additives wherein glutamate, glycine, glycerol are amino acids, thereby teaching instant claims 9, 13 and 15.  
THC occurs mainly as tetrahydrocannabinols acid (THCA, 2-COOH-THC). Geranyl pyrophosphate and olivetolic acid react, catalyzed by an enzyme to produce cannabigerolic acid, which is cyclized by the enzyme THC acid synthase to give THCA. Over time, or when heated, THCA is decarboxylated producing THC. The pathway for THCA biosynthesis is similar to that which produces the bitter acid humulone in hops [para. 0038]. Non-limiting examples of THC variants are provided [para.0039]. The THC variants are meet the biomimetic catalyst of instant claim 9. 
 The pH may be adjusted to a value of from about 7 to about 10, at concentrations ranging from about 0.5mM to about SOmM, using a pH-adjusting agent or compound, such as magnesium carbonate, magnesium hydroxide [para 89]. In addition, pH-modification of the aqueous solution may be carried out by pH modifying compounds citric acid, acetic acid, amino acids such as glutamate, glycine, ascorbic acid, sodium hydroxide, tartaric acid, malic acid, fumaric acid, and lactic acid [para. 90]. Osmolality may be adjusted by the use of one or more salts and/or buffers, for example sodium chloride (NaCl) or magnesium sulfate (MgSO4), at a concentration ranging from 0mM to 500mM [para 91].  
The extract material can include a predetermined amount of cannabinoids [para 60]. Cannabinoids according to the disclosure can include, while not being limited to those obtained or obtainable from cannabis plants, which can include, by way of non- limiting example: Δ9-Tetrahydrocannabinol (Δ9-THC), Δ8-Tetrahydrocannabinol (Δ8- THC), Cannabichromene (CBC), Caimabicyclol (CBL), Cannabidiol (CBD), Cannabielsoin (CBE), Cannabigerol (CBG), Cannabinidiol (CBND), Cannabinol (CBN), Cannabitriol (CB1), and their propyl homologs, including, by way of non- limiting example cannabidivarin (CBDV), Δ9-Tetrahydrocannabivarin (THCV), cannabichromevarin (CBCV), and cannabigerovarin (CBGV). The named compounds are equivalent to the chemical structures of instant claims 14 and 16. 
While Rodriguez et al., teach a method of increasing carbon shuttling in an algae cultivation medium, comprising: adding an amine additive being an amino acid or tertiary amine additive and a biomimetic catalyst being a cannabinoid to the algae cultivation medium; it does teach the inclusion of amine additives which are hindered primary or secondary amine additives.
Hernandez-Mireles et al., teach new methodologies for integrating algae with CO2 capture including the inclusion of hindered primary or secondary amine additives.
Efficient feeding of CO2, especially on a large scale, is one of them. Current methods for CO2 feeding to algae cultures rely on the sparging pure CO2 or directly from flue gas. The limiting factor in this system is the solubility of CO2 in water, which demands a considerable amount of energy for an effective gas to liquid transfer and leads to losses to the atmosphere. Due to the current ineffective methods for CO2 introduction into algae ponds very large surface areas would be required for enough ponds to capture a considerable amount of the CO2.  Hernandez-Mireles et al., disclose an amine-based method have been developed for algae production utilization of CO2 where algae is used as photochemical desorber of CO2 from an absorption liquid. This method brings the advantage of higher CO2 removal efficiencies compared to current CO2 feeding systems for algae and lower operational cost compared to both conventional CO2 removal using amines and conventional autotrophic algae cultivation [Abstract]. The method has been developed that mediates CO2 desorption from the absorption liquid, and subsequent regeneration thereof, through the use of algae. The method is based on the use of a conventional counter current packed bed scrubber for the absorption of CO2 from the flue gas into an absorption liquid. The absorbed CO2 is hereby brought into direct contact with the algae, which through photosynthesis will convert the CO2 into biomass and specific products. Once the absorption liquid has been regenerated, it is separated from the biomass through filtration and recirculated to the absorber. Suitable amines have been identified which are nontoxic, and have a low degradability by the algae species [page 7955]. Besides having a number of advantages over the conventional CO2 capture system, the system is also beneficial for the algae cultivation process itself. The contact efficiency of CO2 with the liquid is higher as well, as is the concentration of CO2 in the liquid, which also has the potential to lead to increased growth rates for specific algae strains where CO2 would otherwise be limiting. Different variant of the above mentioned concept is based on the use of carbonated systems. This methods uses an enzyme to enhance the CO2 uptake rate in absorption liquids with potassium or sodium carbonate [para. 7955].  
       The strategy for selecting solvents for this concept is mainly based on the solvent characteristics regarding their influence on algae growth and CO2 capturing potential. Other characteristics are amongst others cost, scalability, recyclability, CO2 solubility. Nevertheless, the most relevant properties that influence algae growth are ecotoxicity and biodegradability. For instance, the solvent ecotoxicity should be as low as possible to prevent cell-death of the algae strains and enhance a faster cell growth. Furthermore, the biological degradability should also be as low as possible to prevent unwanted bacterial growth or consumption by the algae themselves which lead to a loss of solvent in the system. These two properties can also be described as the EC-50 (concentration where amines inhibited algal growth by 50%) for biodegradability and the BOD (biological oxygen demand) for ecotoxicity [para 7956]. The proposed solvents include hindered primary amine additives, hindered secondary amine additives, tertiary amine additives, and amino acids as amine additives.  See Table 1 teaching instant claims 10-13; 2-Amino-2-methylpropanol, 1-Amino-2-propanol, Diethanolamine(DEA), Triethanolamine, N-methyldiethanolamine, glycine, Sarcosine, and alanine; while aurine was used as a reference solvent.
The screening tests aimed to discover if the algae could survive under the presence of a solvent. The algae strain selected for this study is Chlorella sp, as one of the most common and characterized algae strains. The screening tests are performed by preparing algae media with a low concentration of solvent. This solvent based media are loaded with CO2 by bubbling through CO2 gas. After measuring the CO2 loading, the media is inoculated with Chlorella sp to test the concept feasibility [page 7957]. The screening tests will provide a short list of solvents that can be further optimized for capturing CO2 and algae growth. The optimization strategy is considering the following process parameters to improve productivity. These parameters include: solvent concentration, recyclability ratio, dilution rate for a continuous system, biomass density, and CO2 loading [page 7957-58]. 
Therefore, it would have been prima facie obvious at the time of applicants invention to modify the method as taught by Rodriguez et al., wherein the modification incorporates hindered primary or secondary or tertiary amine additives.as taught by Hernandez-Mireles et al., in order to provide algae production utilization of CO2 or carbon shuttling. One of ordinary skill in the art would have had a reasonable expectation of success by incorporating the amine additives to have the advantage of higher CO2 removal efficiencies compared to current CO2 feeding systems for algae; lower operational cost compared to both conventional CO2 removal using amines and conventional autotrophic algae cultivation. Moreover, no more than routine skill would have been required to modify the method as taught by Rodriguez et al., in order to use the short list of solvents that can be further optimized for capturing CO2 and algae growth wherein the optimization strategy improves productivity.
Regarding the specific concentrations recited in the instant claims 17-19, MPEP 2144.05 states, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)." 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take the method of carbon shuttling wherein each component is well known in the art; thus the combination would have yielded a reasonable expectation or success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Response to Arguments
5.	Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive. Applicants argue the prior art references do not teach the use of an amine-based absorption adsorption liquid and a biomimetic catalyst in an algae cultivation medium as set forth in amended claim 9 from which claims 10-19 depend. Contrary to applicants arguments, Rodriguez et al., teach a method of increasing carbon shuttling in an algae cultivation medium, comprising: adding an amine additive wherein glutamate, glycine, glycerol are amino acids additives; or tertiary amine additives such as EDTA  and a biomimetic catalyst being a cannabinoid derivative to the algae cultivation medium; while Hernandez-Mireles et al., teach the inclusion hindered primary or secondary amine additives and tertiary amine additives to algae culture medium in order to further optimize capturing of CO2 and algae growth.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have had a reasonable expectation of success by incorporating the amine additives to have the advantage of higher CO2 removal efficiencies compared to current CO2 feeding systems for algae; lower operational cost compared to both conventional CO2 removal using amines and conventional autotrophic algae cultivation.
Therefore the rejection is maintained.

Pertinent Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Algae cultivation for carbon capture and utilization workshop summary report released. Bioenergy Technologies Office. September 28, 2017.  Giorgi et al., (EurJOC Vol 2018, Issue 11; pages 1307-1311) teach Biomimetic Cannabinoid Synthesis Revisited: Batch and Flow All-Catalytic Synthesis of (±)-ortho -Tetrahydrocannabinols and Analogues from Natural Feedstocks.


Conclusion
7.	No claims allowed.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JANA A HINES/Primary Examiner, Art Unit 1645